Citation Nr: 1143160	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  06-17 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from October 1942 to December 1945.  The Veteran died in December 2004, and the appellant is his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO) and several Board remands.

As noted in the July 2011 Board's Remand, in March 2011, the appellant filed a VA Form 21-2680 regarding the need for aid and attendance and/or housebound status.  That issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction of this issue, and it is referred to the RO for appropriate action.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).


FINDINGS OF FACT

1.  A December 2004 certificate of death indicates that the Veteran died in December 2004, at the age of 83.  The certificate of death lists the immediate cause of death as cardiorespiratory arrest due to or as a consequence of congestive heart failure.

2.  At the time of the Veteran's death, service connection was in effect for PTSD, evaluated as 70 percent disabling; bilateral defective hearing, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; and malaria, evaluated as noncompensable.  A total rating for compensation purposes based upon individual unemployability was in effect.

3.  The cause of the Veteran's death was not related to his active military service or to a service-connected disability.


CONCLUSION OF LAW

A disability incurred in or aggravated by the Veteran's military service did not cause or contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Upon receipt of a substantially complete application for benefits, VA must notify the appellant of what information or evidence is needed in order to substantiate the claim, and it must assist the appellant by making reasonable efforts to obtain the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

With regard to the appellant's claim, prior to a September 2011 readjudication of the claim, letters dated in January 2005, August 2008, and August 2011 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006); Hupp v. Nicholson, 21 Vet. App. 342 (2007); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a notice defect may be cured by the issuance of a fully compliant notification letter followed by a re-adjudication of the claim).  Further, the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. - (2009). 

The duty to assist the appellant has also been satisfied in this case.  The Veteran's service treatment records, VA medical treatment records, and identified private medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Although the appellant identified additional private medical treatment records which may be relevant to this claim, including treatment at an Army Hospital in Texas in 1993, treatment at Foote Hospital, treatment by Dr. R. of Michigan Health Center, and treatment by Dr. K.G. of the Michigan Heart Center, the appellant did not respond to the RO's letter seeking additional information in order to obtain those records.  Thus, VA's duty to assist with regard to those treatment records has been met.  In addition, two VA medical opinions have been obtained addressing the etiology of the cause of the Veteran's death.  In that regard, the Board finds the September 2010 medical opinion to be adequate in this case, as it provides sufficient explanation and rationale to support the conclusion that the cause of the Veteran's death is not related to his active duty service or to any service-connected disorder.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The appellant has not indicated that she found the opinion inadequate in any way.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion regarding the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The appellant contends that the cause of the Veteran's death is related to his active duty service.  In a March 2009 statement, the appellant stated that she believed that the Veteran's service-connected PTSD caused or contributed to the cardiovascular disease which caused his death.  In a May 2011 informal hearing presentation, the Veteran's representative indicated that a combination of PTSD, combat wounds to the neck and kidneys, and malaria all contributed to cause the Veteran's death.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA death benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 (2011).  In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312.

In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disorder casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the Veteran's death.  38 C.F.R. § 3.312(b), (c).

The Veteran died in December 2004 at the age of 83.  The certificate of death reported the immediate cause of death as cardiorespiratory arrest for 10 minutes due to or as a consequence of congestive heart failure.  The certificate of death noted that the approximate interval between the onset of congestive heart failure and death was five years.  An autopsy was not performed.

At the time of the Veteran's death, service connection was in effect for PTSD, evaluated as 70 percent disabling; bilateral defective hearing, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; and malaria, evaluated as noncompensable.  A total rating for compensation purposes based upon individual unemployability was in effect.

The Veteran's service treatment records are negative for any findings or diagnoses of cardiovascular disease.  

Private medical treatment records from November 1979 through July 1980 reflect that the Veteran underwent a left heart cathertization and coronary angiography in November 1979.  The operation revealed normal left ventricular size and function and a mild occlusive lesion in the distal circumflex of the right coronary artery with some mild irregularity in the left main.  In a December 1979 treatment letter, C.F., M.D., reported that the Veteran had a two-year history of chest discomfort with an increase in its intensity and frequency over the prior four months.  The Veteran described angina with every little activity.  An exercise tolerance test was very positive at three metabolic equivalents.  Dr. C.F. noted that cardiac cathertization in November revealed decent left ventricular contractility.  The large dominant right coronary artery had mild diffuse disease and a 60% lesion prior to the take-off of the posterior descending branches.  A very tight proximal circumflex lesion with a 2-millimeter obtuse marginal branch, distally, was shown.  There was also significant proximal diagonal disease.  A 60-70% proximal left main coronary artery lesion looked like spasm on one view.  Dr. C.F. concluded that the Veteran was a candidate for coronary artery surgery.  

February 1980 private treatment records note that a preoperative diagnosis was coronary artery disease.  The Veteran underwent a quintuple coronary artery bypass.  The discharge diagnosis was coronary artery disease with angina.  A February 1980 treatment letter from Dr. C.F. reflects that the Veteran's quintuple coronary artery bypass operation went smoothly, and that bypasses were achieved to his left anterior descending, diagonal, obtuse marginal, circumflex, and right coronary arteries.  

In a March 1980 record, Dr. C.F. stated that the Veteran was doing well with no angina.  The Veteran reported mild chest wall discomfort and had an acceptable physical examination.  A May 1980 treatment record notes that the Veteran complained of occasional chest discomfort which was not related to activity.  Dr. C.F. noted that the flows in the grafts were quite good, and he would be surprised if the discomfort was cardiac in origin.  The physical examination was acceptable.  

In a June 1980 letter, B.G., M.D., reported that the Veteran was having incisional discomfort.  Physical examination demonstrated a blood pressure reading of 200/110 and a pulse of 70.  Dr. B.G. prescribed medication for high blood pressure.  A July 1980 treatment letter from Dr. B.G. reflects that the Veteran's blood pressure was 150/85.

A September 1983 statement from P.R., M.D., indicates that the Veteran had a history of angina and hypertension, and that he underwent coronary bypass surgery in 1983.  

VA treatment records from July 2003 through September 2003 reveal diagnoses of and treatment for coronary artery disease.  An August 2003 treatment record reveals that the Veteran had coronary artery disease, cardiac arrhythmias, and hypertension.  It also reflects that he was status post open heart revascularization times two.  

During a December 2003 VA PTSD examination, the Veteran reported that he underwent a five vessel bypass in February 1980 and that he underwent a three vessel bypass in 1993 while in Texas at the Army Hospital.  The diagnoses included hypertension, coronary atherosclerosis, coronary bypass by history times two, atrial fibrillation, heart failure by history, and hypertension.

After reviewing the Veteran's claims file in November 2008, a VA examiner concluded that it was not possible to determine to what degree the Veteran's PTSD and stress disorder contributed to his death without resorting to "mere speculation."  The VA examiner noted that stress and stress caused by PTSD was only one factor in a "constellation of risk factors" for hypertension and cardiac disease.  The VA examiner indicated that there were multiple well-known risk factors for coronary artery disease, including male gender, heredity, and increasing age.  Modifiable risk factors included cigarette smoking, elevated cholesterol, hypertension, physical inactivity, obesity, and diabetes mellitus.  The VA examiner stated that stress was also known to contribute to the development of hypertension and hypertensive cardiovascular disease due to its actions on increased catecholamine release.  The VA examiner cited a study presented at the American Heart Association's annual conference on cardiovascular disease, in which a senior investigator stated that "'PTSD is a good predictor of heart disease risk.'"

In March 2009, the appellant submitted a statement along with a list of medical treatises which she believes support her claim that the cause of the Veteran's death was secondary to his PTSD.

After reviewing the Veteran's claims file in September 2010, a VA examiner concluded that "[t]he overwhelming predominance of evidence is that [the Veteran's] heart disease (and death) were caused by non-service connected risk factors (medical history and lifestyle).  His history of malaria, tinnitus, hearing loss, and PTSD did not contribute to his cardiopulmonary arrest."  The VA examiner noted that the Veteran's medical records showed a longstanding history of coronary artery disease, and that he had multiple cardiac risk factors, including hypertension, borderline diabetes, a 30-pack a year smoking history, a strong family history of heart disease, and obesity, and that these "well established risk factors are sufficient to explain his cardiac disease."

The Board finds that service connection for the cause of the Veteran's death is not warranted.  The Veteran's service treatment records are negative for a diagnosis of or treatment for heart disease.  There is no evidence of a diagnosis of heart disease prior to 1979, which is over 33 years after the Veteran's discharge from service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  There is no evidence linking the cause of the Veteran's death directly to active duty service.  

Similarly, the probative medical evidence of record does not relate the cause of the Veteran's death to any of his service-connected disorders.  In that regard, although the November 2008 VA opinion indicates that a relationship between PTSD and heart disease has been recognized and that PTSD is a risk factor for heart disease, the VA examiner ultimately concluded that it was not possible to determine to what degree the Veteran's PTSD contributed to his death without resorting to mere speculation.  Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (finding that generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish a nexus between current disability and military service).  Thus, the Board affords little probative weight to the November 2008 VA opinion.  

In contrast, the September 2010 VA examiner concluded, after a review of the evidence of record, that the Veteran's heart disease and death were caused by nonservice-connected risk factors, including medical history and lifestyle, and that his history of malaria, tinnitus, hearing loss, and PTSD did not contribute to his cardiopulmonary arrest.  The Board affords more probative value to the September 2010 VA opinion, as it provides a definitive opinion supported by explanation and rationale.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that factors for assessing the probative value of a medical opinion include access to the claims file and the thoroughness and detail of the opinion).  Ultimately, there is no probative medical evidence of record which indicates that any of the Veteran's service-connected disorders caused or contributed substantially or materially to the Veteran's fatal disease process.   

The Board acknowledges the appellant's argument that the Veteran's PTSD, combat wounds to the neck and kidneys, and malaria contributed to cause the Veteran's death.  However, the only probative medical evidence of record which addresses the etiology of the Veteran's heart disease is the September 2010 VA opinion which found that the Veteran's heart disease was not related to his PTSD or malaria.  Although the September 2010 VA opinion did not address whether the Veteran's heart disease was related to combat wounds to the neck and kidneys, service connection is not in effect for that disorder.  

The Board does not find the appellant's statements that the Veteran's heart disease was related to his PTSD or other service-connected disorders to be competent evidence of the etiology of the Veteran's heart disease, as the etiology of a complicated disease process like heart disease requires medical diagnosis based on diagnostic tests which the appellant has not performed and is not trained to perform.  See Jandreau, 492 F.3d at 1377 (holding that whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the United States Court of Appeals for Veterans Claims); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a lay person is not competent to render an opinion regarding the diagnosis or etiology of a disease or injury; however, a lay witness can provide and "eye-witness" account of the visible symptoms).  While the appellant's statements are competent evidence as to observable symptomatology, the statements provided by the appellant do not report any observable symptoms.  Instead, they draw medical conclusions which the appellant is not qualified to make.  See Barr, 21 Vet. App. at 307 (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable, symptoms of disability").  Thus, they are not competent evidence of the etiology of the Veteran's heart disease.

The Board acknowledges the list of medical treatises that the Veteran submitted in support of her argument that the cause of the Veteran's death is related to his service-connected PTSD.  While the treatises may address a relationship between PTSD and heart disease, these treatises do not address the facts in this particular Veteran's case, do not amount to competent medical evidence of a nexus between the Veteran's service-connected PTSD and the cause of his death, and are unsupported by a medical opinion.  Sacks v. West, 11 Vet. App. 314, 316-17 (1998) (holding that a medical article or treatise can provide support for a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships); see also Libertine, 9 Vet. App. at 523.  Thus, the treatises are not probative evidence of a nexus between the Veteran's service-connected PTSD and the cause of his death.

The only competent and probative evidence of record addressing the etiology of the Veteran's heart disease is the September 2010 VA examiner's opinion which states that the Veteran's "history of malaria, tinnitus, hearing loss, and PTSD did not contribute to his cardiopulmonary arrest," that "[t]here is nothing in his medical record to suggest that his PTSD played a role in his heart disease, while he does have numerous well-established cardiac factors," and that "[t]he overwhelming predominance of evidence is that his heart disease (and death) were caused by non-service connected risk factors (medical history and lifestyle)."  Accordingly, as there is no competent and probative evidence of record linking the Veteran's fatal disease process to his active military service or to any of his service-connected disabilities, service connection for the cause of the Veteran's death is not warranted.  

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


